             Case 1:18-cr-00197-DAD-BAM Document 84 Filed 09/24/20 Page 1 of 5


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 LAUREL J. MONTOYA
   Assistant United States Attorney
 3 Robert E. Coyle Federal Courthouse
   2500 Tulare Street
 4 Fresno, CA 93721
   (559) 497-4000
 5
   Attorneys for Plaintiff
 6 United States of America

 7

 8                                 IN THE UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                           CASE NO. 1:18-CR-00197-DAD-BAM
12                                 Plaintiff,            JOINT STATUS REPORT AND STIPULATION
                                                         REGARDING EXCLUDABLE TIME PERIODS
13                          v.                           UNDER SPEEDY TRIAL ACT; FINDINGS AND
                                                         ORDER
14   JUAN AUGUSTIN SANTIAGO
     BENTANZOS,                                          DATE: September 28, 2020
15                                                       TIME: 1 p.m.
                                                         COURT: Hon. Barbara A. McAuliffe
16                                 Defendant.
17

18           This case is set for status conference on September 28, 2020. The parties submit the join status

19 report:
                                       I.       JOINT STATUS REPORT
20
21              1. Defense counsel has advised the government that the defendant has signed a plea

22                  agreement;

23              2. The government needs time to receive the plea agreement and process it for filing;

24              3. The parties are seeking to set the matter for a change of plea before the Honorable Dale

25                  A. Drozd on October 26, 2020 at 10:00 a.m. The government has cleared this date with

26                  Jami Thorp, Courtroom Deputy to Judge Drozd. An alternative date is October 27, 2020

27                  has been discussed however it depends on if matters are being heard in court as opposed

28                  to via Zoom;


      STIPULATION REGARDING EXCLUDABLE TIME              1
30    PERIODS UNDER SPEEDY TRIAL ACT
            Case 1:18-cr-00197-DAD-BAM Document 84 Filed 09/24/20 Page 2 of 5


 1              4. The parties are requesting that the status conference currently set for September 28, 2020

 2                  be vacated in light of a calendaring of a change of plea hearing.

 3                                        II.       TIME EXCLUSION
 4          On May 13, 2020, this Court issued General Order 618, which suspends all jury trials in the

 5 Eastern District of California until further notice. This General Order was entered to address public

 6 health concerns related to COVID-19. Further, pursuant to General Order 611 and 620, this Court’s

 7 declaration of judicial emergency under 18 U.S.C. § 3174, and the Ninth Circuit Judicial Council’s

 8 Order of April 16, 2020 continuing this Court’s judicial emergency, this Court has allowed district

 9 judges to continue all criminal matters to a date after May 1, 2020.1
10          Although the General Order addresses the district-wide health concern, the Supreme Court has

11 emphasized that the Speedy Trial Act’s end-of-justice provision “counteract[s] substantive

12 openendedness with procedural strictness,” “demand[ing] on-the-record findings” in a particular case.

13 Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-record findings, there can be no

14 exclusion under” § 3161(h)(7)(A). Id. at 507. And moreover, any such failure cannot be harmless. Id.

15 at 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153 (9th Cir. 2000) (explaining that a

16 judge ordering and ends-of-justice continuance must set forth explicit findings on the record “either

17 orally or in writing”).

18          Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

19 and inexcusable—General Orders 611, 612, 617, 618, and 620 and the subsequent declaration of judicial

20 emergency require specific supplementation. Ends-of-justice continuances are excludable only if “the
21 judge granted such continuance on the basis of his findings that the ends of justice served by taking such

22 action outweigh the best interest of the public and the defendant in a speedy trial.” 18 U.S.C. §

23 3161(h)(7)(A). Moreover, no such period is excludable unless “the court sets forth, in the record of the

24 case, either orally or in writing, its reason or finding that the ends of justice served by the granting of

25 such continuance outweigh the best interests of the public and the defendant in a speedy trial.” Id.

26          The General Orders and declaration of judicial emergency exclude delay in the “ends of justice.”

27
            A judge “may order case-by-case exceptions” at the discretion of that judge “or upon the
            1

28 request of counsel, after consultation with counsel and the Clerk of the Court to the extent such an order
   will impact court staff and operations.” General Order 618, ¶ 7 (E.D. Cal. May 13, 2020).
     STIPULATION REGARDING EXCLUDABLE TIME              2
30     PERIODS UNDER SPEEDY TRIAL ACT
           Case 1:18-cr-00197-DAD-BAM Document 84 Filed 09/24/20 Page 3 of 5


 1 18 U.S.C. § 3161(h)(7) (Local Code T4). Although the Speedy Trial Act does not directly address

 2 continuances stemming from pandemics, natural disasters, or other emergencies, this Court has

 3 discretion to order a continuance in such circumstances. For example, the Ninth Circuit affirmed a two-

 4 week ends-of-justice continuance following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d

 5 764 (9th Cir. 1981). The court recognized that the eruption made it impossible for the trial to proceed.

 6 Id. at 767-68; see also United States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to

 7 exclude time following the September 11, 2001 terrorist attacks and the resultant public emergency).

 8 The coronavirus is posing a similar, albeit more enduring, barrier to the prompt proceedings mandated

 9 by the statutory rules.
10          In light of the societal context created by the foregoing, this Court should consider the following

11 case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-

12 justice exception, § 3161(h)(7) (Local Code T4).2 If continued, this Court should designate a new date

13 for the status conference. United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010) (noting any

14 pretrial continuance must be “specifically limited in time”).

15                                          III.      STIPULATION
16          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

17 through defendant’s counsel of record, hereby stipulate as follows:

18          1.      By previous order, this matter was set for status on September 28, 2020.

19          2.      By this stipulation, defendant now moves to continue the matter for change of plea on

20 October 26, 2020, and to exclude time between September 28, 2020, and October 26, 2020, under Local
21 Code T4.

22                  a)       Counsel for defendant believes that failure to grant the above-requested

23          continuance would deny him/her the reasonable time necessary for effective preparation, taking

24          into account the exercise of due diligence.

25                  b)       The government does not object to the continuance.

26
           2
             The parties note that General Order 612 acknowledges that a district judge may make
27 “additional findings to support the exclusion” at the judge’s discretion. General Order 612, ¶ 5 (E.D.
   Cal. March  18, 2020).
28

      STIPULATION REGARDING EXCLUDABLE TIME               3
30    PERIODS UNDER SPEEDY TRIAL ACT
           Case 1:18-cr-00197-DAD-BAM Document 84 Filed 09/24/20 Page 4 of 5


 1                 c)      In addition to the public health concerns cited by General Orders 611, 612, 617,

 2          618, and 620, and presented by the evolving COVID-19 pandemic, an ends-of-justice delay is

 3          particularly apt in this case because Counsel or other relevant individuals have been encouraged

 4          to telework and minimize personal contact to the greatest extent possible. It will be difficult to

 5          avoid personal contact should the hearing proceed.

 6                 d)      Based on the above-stated findings, the ends of justice served by continuing the

 7          case as requested outweigh the interest of the public and the defendant in a trial within the

 8          original date prescribed by the Speedy Trial Act.

 9                 e)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

10          et seq., within which trial must commence, the time period of September 28, 2020 to October 26,

11          2020, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code

12          T4] because it results from a continuance granted by the Court at defendant’s request on the basis

13          of the Court’s finding that the ends of justice served by taking such action outweigh the best

14          interest of the public and the defendant in a speedy trial.

15          3.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

16 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

17 must commence.

18          IT IS SO STIPULATED.

19
      Dated: September 18, 2020                               MCGREGOR W. SCOTT
20                                                            United States Attorney
21
                                                              /s/ LAUREL J. MONTOYA
22                                                            LAUREL J. MONTOYA
                                                              Assistant United States Attorney
23

24
      Dated: September 18, 2020                               /s/ JOEL M. MURILLO
25                                                            JOEL M. MURILLO
26                                                            Counsel for Defendant
                                                              JUAN AUGUSTIN SANTIAGO
27                                                            BENTANZOS

28

      STIPULATION REGARDING EXCLUDABLE TIME               4
30    PERIODS UNDER SPEEDY TRIAL ACT
          Case 1:18-cr-00197-DAD-BAM Document 84 Filed 09/24/20 Page 5 of 5

                                                  ORDER
 1

 2         IT IS SO ORDERED that the status conference set on September 28, 2020 be VACATED. A

 3 change of plea hearing is set for October 26, 2020, at 10:00 a.m. before District Judge Dale A. Drozd.

 4 Time is excluded pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv).

 5

 6
     IT IS SO ORDERED.
 7

 8      Dated:   September 24, 2020                       /s/ Barbara   A. McAuliffe          _
                                                    UNITED STATES MAGISTRATE JUDGE
 9
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

      STIPULATION REGARDING EXCLUDABLE TIME           5
30    PERIODS UNDER SPEEDY TRIAL ACT
